IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-662

                               Filed: 20 November 2018

Cumberland County, No. 14 CVD 2275

CUMBERLAND COUNTY, ex rel. LLOYD E. MITCHELL, SR., Plaintiff,

             v.

DANITA L. MANNING, Defendant.


      Appeal by Defendant from order entered 18 August 2016 by Judge Cheri Siler-

Mack in Cumberland County District Court. Heard in the Court of Appeals 16

November 2017.


      Cumberland County Child Support Department, by Ben Logan Roberts and
      Roxanne C. Garner, for plaintiff-appellee Cumberland County.

      Lewis, Deese, Nance & Briggs, LLP, by Renny W. Deese, for plaintiff-appellee
      relator.

      Michael E. Casterline, for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Danita L. Manning (“Defendant”) appeals from an order holding her in civil

contempt. On appeal, Defendant argues: (1) the contempt order attempts to enforce

a child support order no longer in force; and (2) the findings on willfulness and present

ability to pay are not supported by competent evidence and do not support the trial

court’s conclusions.. We affirm in part and vacate and remand in part.

                     I. Factual and Procedural Background
                             CUMBERLAND CTY V. MANNING

                                   Opinion of the Court



       On 31 March 2014, the Cumberland County Child Support Enforcement

Agency (“the Agency”) filed a complaint on behalf of Lloyd E. Mitchell, Sr. (“Relator”).

In the complaint, the Agency alleged the following. Relator and Defendant married

on 8 November 1997. The two had one child during the marriage and separated on 1

August 1998.       Defendant “has failed or refused to adequately contribute to the

support and maintenance of [ ]her minor child(ren)[.]” Defendant “is and has been

an able bodied person, capable of providing child support through all times relevant

to this action.”

       The court held a hearing on 24 July 2014. In an temporary child support order

entered 19 August 2014, the court ordered Defendant to do the following: (1) pay $187

per month to the North Carolina Centralized Collections; (2) provide her child with

medical coverage; and (3) reimburse Relator fifty percent of all unreimbursed medical

expenses, after the first $250 per year.

       On 2 October 2014, the court held another hearing. On 28 October 2014, the

court entered a permanent child support order. The court found Defendant had the

ability to pay $187 child support per month and ordered Defendant to do so. The

court found Defendant owed $374 of past child support and ordered Defendant to pay

$18 per month in arrears.

       On 5 April 2016, Defendant filed a motion to set aside/terminate arrears. On

6 April 2016, the court entered an “Order to Appear and Show Cause for Failure to



                                           -2-
                           CUMBERLAND CTY V. MANNING

                                  Opinion of the Court



Comply Support Order and Order to Produce Records.” (All capitalized in original).

In the order, the court found “probable cause to believe [Defendant was] in contempt

for failure to comply with” the child support order. The order averred Defendant

owed $3,927 in past due support payments. The court ordered Defendant to appear

in Cumberland County District Court “to show cause why [she] should not be . . . held

in contempt of court for failing to comply with the lawful orders of this Court.” The

order informed Defendant if the court found her to be in civil contempt, she “may be

committed to jail for as long as the civil contempt continues.” Although child support

payments were suspended because Defendant’s son reached his eighteenth birthday

and was no longer in school, the Agency sought payment for the amount still in

arrears.

       On 20 July 2016, court held a show cause hearing, which Defendant attended.

Defendant requested a continuance, to set aside prior orders, and to dismiss the show

cause order. The court dismissed or denied all of Defendant’s requests. The court

then heard the Agency’s motion for contempt. The parties did not call anyone to

testify. Defendant did not present any evidence. The court found Defendant in willful

contempt.

       On 18 August 2016, the court entered an order for contempt. The court found,

inter alia:

              16. That the Court finds all the following facts beyond a
              reasonable doubt.


                                         -3-
                            CUMBERLAND CTY V. MANNING

                                  Opinion of the Court




             ….

                    d. That the Temporary and Permanent Child
                    Support orders entered were proper, that the
                    Permanent Child Support Order is still valid and the
                    purpose of the Order may still be served by
                    complaince with the Order, to wit: payment of child
                    support.

                    e. That since the entry of the Order, the Defendant
                    has failed to comply with the payment terms of the
                    aforesaid Order and as of June 30, 2016 owes a total
                    outstanding arrears of $ 3,740.00 and compliance
                    arrears of 3,740.00.

                    f. That since the entry of the Order, the Defendant
                    has not been under any physical or mental disability
                    that would prevent her from working.

                    g. That the Defendant testified and the Plaintiff
                    confirmed that the Defendant’s Federal Tax Return
                    in the amount of $1,284.00 were seized for the
                    payment of child support and are on hold through
                    the North Carolina Centralized Collections Agency
                    pending a fraud hold.

                    h. That the Defendant has not paid the arrears as
                    set forth in the Order to Show Cause prior to this
                    hearing.

                    i. That the Defendant had the ability to comply with
                    the previous Order and has the ability to purge
                    herself as ordered.

      The court concluded “Defendant is in willful contempt of this Court for her

failure to comply with the terms and conditions of the order previously entered in this

case.” The court decreed Defendant owed arrears of $3,740. The court ordered


                                         -4-
                            CUMBERLAND CTY V. MANNING

                                  Opinion of the Court



Defendant to pay $205 per month in arrears and set the purge amount at $2,500. The

court ordered Defendant to the custody of the Sheriff of Cumberland County.

       On or about 12 September 2016, the court reduced the purge amount to $1,000,

with an additional $1,500 to be paid by 26 October 2016. On 14 September 2016,

Defendant filed notice of appeal from the order for contempt. On 5 October 2016, the

court further reduced the purge amount to $500, with additional amounts to be paid

on a schedule set by the trial court. On 15 November 2016, the trial court issued a

stay of the judgment from the order for contempt pending appeal and ordered

Defendant be released from custody.

                              II. Standard of Review

       The standard of review for contempt is:

              limited to determining whether there is competent
              evidence to support the findings of fact and whether the
              findings support the conclusions of law. Findings of fact
              made by the judge in contempt proceedings are conclusive
              on appeal when supported by any competent evidence and
              are reviewable only for the purpose of passing upon their
              sufficiency to warrant the judgment.

Watson v. Watson, 187 N.C. App. 55, 64, 652 S.E.2d 310, 317 (2007) (citations and

quotation marks omitted).

                                    III. Analysis

       A trial court may hold a party in civil contempt for failure to comply with a

court order if:

                    (1) The order remains in force;

                                         -5-
                            CUMBERLAND CTY V. MANNING

                                     Opinion of the Court




                   (2) The purpose of the order may still be served by
                   compliance with the order;

                   (2a) The noncompliance by the person to whom the
                   order is directed is willful; and

                   (3) The person to whom the order is directed is able
                   to comply with the order or is able to take reasonable
                   measures that would enable the person to comply
                   with the order.

N.C. Gen. Stat. § 5A-21(a) (2017).

A. Current Force of the Child Support Order

      Defendant contends the trial court erred in holding her in civil contempt

because the underlying child support order was no longer in force at the time of her

show cause hearing, and, thus, its purpose could not be served by her compliance with

the order. We disagree.

      This argument was not made at the show cause hearing, and, on appeal,

Defendant cites no law supporting this argument.            Although Defendant’s child

support obligation terminated because her son turned eighteen and was no longer in

school, the arrears owed to the county remained.

             If an arrearage for child support or fees due exists at the
             time that a child support obligation terminates, payments
             shall continue in the same total amount that was due
             under the terms of the previous court order or income
             withholding in effect at the time of the support obligation.
             The total amount of these payments is to be applied to the
             arrearage until all arrearages and fees are satisfied or until
             further order of the court.


                                            -6-
                                 CUMBERLAND CTY V. MANNING

                                         Opinion of the Court



N.C. Gen. Stat. § 50-13.4(c) (2017).

       On 28 October 2014, the court entered the permanent child support order and

directed Defendant to pay $187 per month. The order “remain[ed] in full force and

effect.” Defendant made no child support payments before her son turned eighteen

and finished school. The court found the purpose of the order, “payment of child

support[,]” would be served by Defendant’s compliance with the order. We conclude

competent evidence supports this finding, and the findings and applicable law

support the conclusion the child support order remained in force.                      Accordingly,

Defendant’s argument is without merit.

B. Challenged Findings1

       Civil contempt proceedings may be initiated:

               (1) by the order of a judicial official directing the alleged
               contemnor to appear at a specified reasonable time and
               show cause why he should not be held in civil contempt; (2)
               by the notice of a judicial official that the alleged contemnor
               will be held in contempt unless he appears at a specified
               reasonable time and shows cause why he should not be held
               in contempt; or (3) by motion of an aggrieved party giving
               notice to the alleged contemnor to appear before the court
               for a hearing on whether the alleged contemnor should be
               held in civil contempt. Under the first two methods for
               initiating a show cause proceeding, the burden of proof is
               on the alleged contemnor. However, when an aggrieved


       1  Both appellees argue Defendant waived the issue of present ability to pay the child support
order and purge amount by not raising the issue below and not presenting any evidence below.
However, our Court reviewed this issue in Tigani, where neither defendant nor his counsel attended
the show cause hearing, thus not arguing the issue of inability to pay at the hearing. ___ N.C. App. at
___, 805 S.E.2d at 548, 551-52. Additionally, an appellant cannot present argument about findings of
fact the trial court has not yet made.

                                                 -7-
                            CUMBERLAND CTY V. MANNING

                                   Opinion of the Court



             party rather than a judicial official initiates a proceeding
             for civil contempt, the burden of proof is on the aggrieved
             party, because there has not been a judicial finding of
             probable cause.

Moss v. Moss, 222 N.C. App. 75, 77, 730 S.E.2d 203, 204-05 (2012) (brackets, quotation

marks, and citations omitted); N.C. Gen. Stat. § 5A-23 (2017).

      Nonetheless, our Court recognized the burden shift under the first two ways of

commencement does not divest the trial court of its responsibility to make findings of

fact supported by competent evidence:

             despite the fact that the burden to show cause shifts to the
             defendant, our case law indicates that the trial court
             cannot hold a defendant in contempt unless the court first
             has sufficient evidence to support a factual finding that the
             defendant had the ability to pay, in addition to all other
             required findings to support contempt.

Cty. of Durham v. Hodges, ___ N.C. App. ___, ___, 809 S.E.2d 317, 324 (2018) (citing

Carter v. Hill, 186 N.C. App. 464, 466, 650 S.E.2d 843, 844 (2007); Frank v. Glanville,

45 N.C. App. 313, 316, 262 S.E.2d 677, 679 (1980)). See also Cty. of Durham v.

Burnette, ___ N.C. App. ___, ___, ___ S.E.2d ___, ____, slip. op. at *8-*9 (N.C. Ct. App.

Oct. 16, 2018) (relying on the rule stated in Hodges); Tigani v. Tigani, ___ N.C. App.

___, ___, 805 S.E.2d 546, 549-52 (2017).

      Before holding an obligor in civil contempt, the trial court must find as fact the

obligor’s failure to comply with the child support order was willful and the obligor has

the present ability to pay. Clark v. Gragg, 171 N.C. App. 120, 122-23, 614 S.E.2d 356,



                                           -8-
                            CUMBERLAND CTY V. MANNING

                                   Opinion of the Court



358-60 (2005). While our Court has a clear preference for explicit findings on these

issues, we will affirm an order when the trial court finds present ability to comply,

but only if there is competent evidence in the record supporting the finding. Tigani,

___ N.C. App. at ___, 805 S.E.2d at 551-52; Maxwell v. Maxwell, 212 N.C. App. 614,

619-20, 713 S.E.2d 489, 493 (2011) (citation omitted). Hartsell v. Hartsell, 99 N.C.

App. 380, 385, 393 S.E.2d 570, 574 (1990) (citation omitted) (“Although specific

findings as to the contemnor’s present means are preferable, this Court has held that

a general finding of present ability to comply is sufficient basis for the conclusion of

wilfulness necessary to support a judgment of civil contempt.”).         The finding is

binding on appeal if supported by competent evidence. Watson, 187 N.C. App. at 64,

652 S.E.2d at 317 (citation omitted).

      When determining ability to pay, the trial court must look at two periods of

time: (1) the period of time the party did not pay child support; and (2) the date of the

hearing, i.e. the present ability to comply. See Tigani, ___ N.C. App. at ___, 805 S.E.2d

at 550-52; Shippen v. Shippen, 204 N.C. App. 188, 190-91, 693 S.E.2d 240, 243 (2010)

(citation omitted); Clark, 171 N.C. App. at 122-23, 614 S.E.2d at 358-59 (citations

omitted).

      For these findings, there are several points of argument for an appealing

contemnor—the lack of a finding on these issues, the wording of the finding, and

whether the finding is supported by competent evidence. See Tigani, ___ N.C. App. at



                                          -9-
                                 CUMBERLAND CTY V. MANNING

                                         Opinion of the Court



___, 805 S.E.2d at 551 (citing Maxwell, 212 N.C. App. 614, 713 S.E.2d 489; Adkins v.

Adkins, 82 N.C. App. 289, 346 S.E.2d 220 (1986)).                   Said another way, wording

sufficient to survive appellate review does not determine whether competent evidence

supports the findings. See id. at ___, 805 S.E.2d at 551-52.

       Additionally, “[t]he order of the court holding a person in civil contempt must

specify how the person may purge himself of the contempt. The court’s conditions

under which defendant can purge herself of contempt cannot be vague such that it is

impossible for defendant to purge herself of contempt.” Watson, 187 N.C. App. at 65,

652 S.E.2d at 317 (quotation marks and citation omitted). The trial court must also

determine the obligor’s present ability to comply with the purge conditions. Spears

v. Spears, 245 N.C. App. 260, 281-82, 784 S.E.2d 485, 499 (2016) (citation omitted).

This finding must also be supported by competent evidence in the record. Lee v. Lee,

78 N.C. App. 632, 633-34, 337 S.E.2d 690, 691 (1985).

       Here, the trial court entered an order to show cause, which shifted the burden

to Defendant. Moss, 222 N.C. App. at 77, 730 S.E.2d at 204-05 (citations omitted).

The court found “the Defendant had the ability to comply with the previous Order

and has the ability to purge herself as ordered.”2 (Emphasis added).




       2   We need not determine whether the wording of this finding is sufficient—even minimally—
because even if we were to conclude the wording of the finding was sufficient on Defendant’s present
ability to comply with the support order, as explained infra, the finding is not supported by competent
evidence. Thus, our holding to vacate and remand would remain the same.

                                                - 10 -
                                 CUMBERLAND CTY V. MANNING

                                         Opinion of the Court



       While it is true Defendant failed to present evidence below, Defendant’s failure

to present evidence does not relieve the trial court of its duty to make findings of fact

supported by competent evidence. Hodges, ___ N.C. App. at ___, 809 S.E.2d at 324

(citations omitted).      Turning to whether this finding is supported by competent

evidence, we hold it is not.3 The record is devoid of evidence of Defendant’s ability to

pay the child support amount or purge amount at the time of the hearing. The record

includes Defendant’s affidavit of indigency.              However, Defendant completed the

affidavit on 12 May 2016, and the court held the hearing on 20 July 2016. Thus, the

affidavit cannot be evidence of Defendant’s present ability to pay at the time of the

hearing.4 Neither appellee offered any evidence of Defendant’s present ability to pay

at the hearing.

       Therefore, we hold the trial court’s finding on Defendant’s ability to pay the

child support amount owed and the purge amount is not supported by competent

evidence.5     Accordingly, we vacate the order and remand for proceedings not

inconsistent with this holding.

                                         IV. Conclusion


       3   Defendant also argues any “findings” on Defendant’s ability to pay are not findings, but
instead, conclusions of law. However, our case law treats these findings as findings. See e.g. Burnette,
___ N.C. App. ___, ___ S.E.2d ___, ; Hodges, ___ N.C. App. at ____, 809 S.E.2d at 323-25 (explaining
the difference between evidentiary findings of fact and ultimate findings of fact).
         4 Additionally, two things in the record stand out in our review of Defendant’s present ability

to pay. First, the trial court repeatedly reduced the purge amount, from $2,500 to $1,000, and then to
$500. Second, Defendant required court appointed counsel for the proceedings below.
         5 As the trial court’s determination of willfulness was predicated upon ability to pay, this

portion of the order is also vacated and remanded.

                                                - 11 -
                           CUMBERLAND CTY V. MANNING

                                  Opinion of the Court



      For the foregoing reasons, we affirm, in part, the trial court’s order and vacate

and remand, in part, for proceedings not inconsistent with this opinion. The trial

court may, in its discretion, receive evidence on remand.

      VACATED AND REMANDED.

      Judge INMAN concurs.

      Judge BERGER concurring in part; dissenting in part.




                                         -2-
 No. COA17-662 – Cumberland County v. Manning


      BERGER, Judge, concurring in part, dissenting in part by separate opinion.


      I concur with the majority that the underlying child support order was in full

force and effect. However, because there was sufficient evidence that Defendant was

in willful contempt of court, I respectfully dissent and would affirm the trial court’s

determination.

      Defendant and Lloyd E. Mitchell, Sr. (“Mitchell”) were married November 8,

1997. Three months later, their son was born, and six months after their son’s birth

the couple separated.    Because Defendant had failed or refused to adequately

contribute to the support and maintenance of her child, the Cumberland County

Child Support Enforcement Agency (the “Agency”) filed a complaint against her on

March 31, 2014.     In its complaint, the Agency alleged that Defendant was the

“Responsible Parent” as defined by N.C. Gen. Stat. § 110-129(3), and she therefore

had a legal duty to provide support.

      A hearing was conducted in July 2014, and a temporary child support order

was entered on August 19, 2014. Both the temporary child support order and a

permanent child support order entered on October 26, 2014 found Defendant

responsible for paying support for her minor child. The permanent child support

order required Defendant to make child support payments of $187.00 per month and

arrears payments of $18.00 per month.

      On April 6, 2016, Defendant owed $3,927.00 in past due support payments.

The trial court entered an Order to Appear and Show Cause for Failure to Comply
                          CUMBERLAND COUNTY V. MANNING

                      BERGER, J., concurring in part, dissenting in part



with the Support Order and Order to Produce Records. In the order, the trial court

found “that there is probable cause to believe that [Defendant is] in contempt for

failure to comply with the order(s) of this Court and/or [Defendant has] failed to

comply with other provisions of the” child support order. The trial court ordered

Defendant to appear in Cumberland County District Court “to show cause why [she]

should not be . . . held in contempt of court for failing to comply with the lawful orders

of this Court.” The order also put Defendant on notice that, if found to be in civil

contempt, she “may be committed to jail for as long as the civil contempt continues.”

Defendant was served with the trial court’s order on April 21, 2016 by a deputy with

the Cumberland County Sheriff’s Department.

      Defendant had made no payments since the entry of the permanent child

support order on October 2, 2014.         Although child support payments had been

suspended because the parties’ son had reached his eighteenth birthday and was no

longer in school, the Agency sought payment for the amount still in arrears.

      On July 20, 2016, the show cause hearing was conducted in Cumberland

County District Court. During the hearing, Defendant was given the opportunity to

introduce evidence, but she provided none. The trial court found Defendant to be in

civil contempt of the support order, ordered her into custody, and set the contempt

purge amount at $2,500.00.




                                              2
                          CUMBERLAND COUNTY V. MANNING

                      BERGER, J., concurring in part, dissenting in part



       The matter was readdressed by the trial court on July 27, 2016, and Defendant

remained in jail at that time. On August 17, 2016, the purge amount required was

reduced to $1,000.00, with an additional $1,500.00 to be paid by October 26, 2016.

Defendant remained in custody when the matter was again addressed on August 24

and August 31, 2016. On September 7, 2016, the purge amount was further reduced

to $500.00, with additional amounts to be paid on a schedule set by the trial court.

On September 14, 2016, Defendant filed notice of appeal from the order for contempt.

On September 21, 2016, the trial court issued a stay of the judgment from the order

for contempt pending appeal and ordered Defendant be released from custody.

       A trial court may hold a party in civil contempt for failure to comply with a

court order if:

                    (1) [t]he order remains in force;
                    (2) [t]he purpose of the order may still be served by
                    compliance with the order;
                    (2a) [t]he noncompliance by the person to whom the
                    order is directed is willful; and
                    (3) [t]he person to whom the order is directed is able
                    to comply with the order or is able to take reasonable
                    measures that would enable the person to comply
                    with the order.

N.C. Gen. Stat. § 5A-21(a) (2017).

                     Civil contempt is designed to coerce compliance with
              a court order, and a party’s ability to satisfy that order is
              essential. Because civil contempt is based on a willful
              violation of a lawful court order, a person does not act
              willfully if compliance is out of his or her power.
              Willfulness constitutes: (1) an ability to comply with the
              court order; and (2) a deliberate and intentional failure to

                                              3
                          CUMBERLAND COUNTY V. MANNING

                     BERGER, J., concurring in part, dissenting in part



             do so. Ability to comply has been interpreted as not only
             the present means to comply, but also the ability to take
             reasonable measures to comply.

Watson v. Watson, 187 N.C. App. 55, 66, 652 S.E.2d 310, 318 (2007) (citations and

quotation marks omitted).

      Where there is “a show cause order with a judicial finding of probable cause[,]

. . . the burden was on [contemnor] to show why he should not be held in contempt.”

Gordon v. Gordon, 233 N.C. App. 477, 480, 757 S.E.2d 351, 353 (2014) (citations and

quotation marks omitted). “The party alleged to be delinquent has the burden of

proving either that he lacked the means to pay or that his failure to pay was not

willful.” Shumaker v. Shumaker, 137 N.C. App. 72, 76, 527 S.E.2d 55, 57 (2000). The

burden is only on an aggrieved party when there is a motion for contempt filed

pursuant to N.C. Gen. Stat. § 5A-23(a1). “The burden of proof in a hearing pursuant

to this subsection shall be on the aggrieved party.” N.C. Gen. Stat. § 5A-23(a1) (2017);

but see Trivette v. Trivette, 162 N.C. App. 55, 60, 590 S.E.2d 298, 303 (2004) (noting

the contempt proceeding was initiated by a motion and notice of hearing by an

aggrieved party and not by order or notice from the court, “there is no basis to shift

the burden of proof to the alleged contemnor in this case.”).

      Here, the record plainly reflects that the trial court entered an order directing

Defendant to appear at a specified time to show cause why she should not be held in

civil contempt. The burden was on Defendant to show that she was not in contempt

of the child support order. A “defendant refuses to present such evidence at h[er] own

                                             4
                          CUMBERLAND COUNTY V. MANNING

                      BERGER, J., concurring in part, dissenting in part



peril.” Hartsell v. Hartsell, 99 N.C. App. 380, 387, 393 S.E.2d 570, 575 (1990), aff’d,

328 N.C. 729, 403 S.E.2d 307 (1991).

      “To show such cause, a party must establish a lack of means to pay support or

an absence of willfulness in failing to pay support.” Belcher v. Averette, 136 N.C. App.
803, 807, 526 S.E.2d 663, 665 (2000). “It is well established that in civil contempt

proceedings to enforce orders for child support, the court is required to find only that

the allegedly delinquent obligor has the means to comply with the order and that he

or she wilfully refused to do so.” Plott v. Plott, 74 N.C. App. 82, 84-85, 327 S.E.2d 273,

275 (1985).

      Additionally, “[t]he order of the court holding a person in civil contempt must

specify how the person may purge himself of the contempt. The court’s conditions

under which defendant can purge herself of contempt cannot be vague such that it is

impossible for defendant to purge herself of contempt.” Watson, 187 N.C. App. at 65,

652 S.E.2d at 317 (citations and quotation marks omitted).                 “Although specific

findings as to the contemnor’s present means are preferable, this Court has held that

a general finding of present ability to comply is sufficient basis for the conclusion of

wilfulness necessary to support a judgment of civil contempt.” Hartsell, 99 N.C. App.

at 385, 393 S.E.2d at 574.

      Here, the record reflects that on October 2, 2014 a child support order was

entered directing Defendant to pay $205.00 per month, and that the order



                                              5
                          CUMBERLAND COUNTY V. MANNING

                     BERGER, J., concurring in part, dissenting in part



“remain[ed] in full force and effect.” The court found that the purpose of the order,

“payment of child support,” would be served by Defendant’s compliance with the

order. The trial court’s findings also reflect that Defendant had “the means to comply

with the order and that . . . she wilfully refused to do so.” Plott, 74 N.C. App. at 84-

85, 327 S.E.2d at 275.

      Further, the trial court found that Defendant was not prevented from working

due to “any physical or mental disability,” and she had an income tax refund that had

been intercepted to apply to her child support obligation. In addition, Defendant was

late to court on the day of the contempt hearing because she was at work, and she

informed the trial court that she was “an insurance agent.” She also claimed she was

unemployed. When given the opportunity to present evidence at the show cause

hearing, Defendant failed to produce any evidence demonstrating that she lacked the

means to comply with the order, or that her failure to pay was not willful.

      The trial court found Defendant’s noncompliance with the child support order

to be willful; that she had the present ability to comply; and the conditions by which

Defendant could purge the contempt were clear. See Watson, 187 N.C. App. at 65,

652 S.E.2d at 317. To purge the contempt, Defendant was required to pay $2,500.00

of the $3,740.00 owed.

      Based upon the record before us, there was sufficient information available to

the trial court to find that Defendant had the means to comply with the order and



                                             6
                          CUMBERLAND COUNTY V. MANNING

                      BERGER, J., concurring in part, dissenting in part



that she wilfully refused to do so. The trial court’s findings are binding on this Court,

and are sufficient to warrant entry of civil contempt.            Defendant was given an

opportunity to prove her inability to comply with a valid court order, but she

presented no evidence. Because Defendant was in civil contempt of the child support

order, I would affirm.




                                              7